Citation Nr: 0627209	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-08 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for stress reaction of the right tibia.

2.  Entitlement to a disability evaluation in excess of 10 
percent for stress reaction of the left tibia.

3.  Entitlement to an increased (compensable) disability 
evaluation for bilateral pes cavus.

4.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a neck cyst removal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1985 to 
December 1988 and from June 1990 to March 1996.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The veteran testified at a Board hearing held at the RO in 
April 2006.  A transcript (T) of the hearing has been 
associated with the claims file.

The issues of entitlement to a disability evaluation in 
excess of 10 percent for stress reaction of the right tibia 
and entitlement to a disability evaluation in excess of 10 
percent for stress reaction of the left tibia are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral pes cavus deformity is 
principally manifested by tenderness of the feet, slight 
limitation of ankle dorsiflexion, clawing of the second 
through fourth toes of both feet and satisfactory evidence of 
additional functional impairment with repetitive use and 
repetitive activities.

2.  The residuals of a neck cyst removal are currently a scar 
of the anterior neck that is superficial and stable, tender 
and slightly painful.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
bilateral pes cavus have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.71a, Diagnostic 
Code 5278 (2005).

2.  The criteria for a 10 percent disability evaluation for 
residuals of a neck cyst removal have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes, 7800, 7803, 7804, 7805 (in effect prior to and as 
amended, effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's current claim was filed after November 9, 2000, 
the effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The August 2001 and October 2001 RO letters informed the 
veteran of the provisions of the VCAA and was advised to 
identify any evidence in support of the claims for increase 
that had not been obtained.  The VCAA specific letters 
informed the veteran that VA would obtain pertinent federal 
records.  The veteran was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim as required 
by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was provided to the veteran prior to the AOJ 
adjudication of the claim in July 2002 and as a result the 
timing of the notice does comply with the express 
requirements of the law as discussed in Pelegrini.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA letters covered the increased rating issues and 
the supplemental VCAA notice issued in March 2006 had a 
statement directed to this element on page 2 that the Board 
finds adequately represented the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided notice covering all content 
requirements adequately.  The content of the VCAA notice 
supports the conclusion that the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, the March 2006 
supplemental VCAA notice covered the effective date and 
increased rating elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and advised the veteran of 
the evidence or information needed to support the claims for 
increase.  The veteran was examined and he testified at RO 
and Board hearings.  There was no need for further evaluation 
of the claims for increase for bilateral pes cavus and for 
residuals of a neck cyst removal in view of the record and 
hearing testimony.  Thus, the Board finds the development 
overall is adequate when read in its entirety and that it 
satisfied the obligations established in the VCAA.  VA's duty 
to assist the veteran in the development of the claims has 
been satisfied and the Board will turn to a discussion of the 
claims for increase in the neck cyst removal and the 
bilateral pes cavus on the merits.




Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although a review of the recorded 
history of a disability is necessary in order to make an 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a claim 
for increase such as the veteran's, the regulations do not 
give past medical reports precedence over current findings 
where, as here, such current findings are adequate and 
relevant to the rating issue.  See Powell v. West, 13 Vet. 
App. 31 (1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The rating scheme provides claw foot (pes cavus), acquired 
and manifested by marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity if bilateral may be rated 
50 percent and if unilateral 30 percent.  With all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads, if bilateral may be rated 
30 percent and if unilateral 20 percent.  Where the great toe 
is dorsiflexed, some limitation of dorsiflexion at ankle, 
definite tenderness under metatarsal heads if bilateral or 
unilateral a 10 rating may be assigned.  Slight disability 
may be rated 0 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5278.  

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  Joint motion for the 
ankle from the anatomical position of 0 degrees: plantar 
flexion 45 degrees, dorsiflexion 20 degrees.  38 C.F.R. 
§ 4.71, Plate II. 

The record shows the veteran's private orthopedist noted in 
August 2001 that he had a high cavus foot and needed to be 
fitted with inserts.  The veteran related this to the VA 
examiner in November 2001 who noted the private clinician's 
belief that the veteran had claw foot and claw toes.  The VA 
examiner noted complaint of the feet cramping, mostly when on 
the feet an entire day or occasionally with running.  The 
examiner reported no sensory deficit or muscle wasting of the 
feet.  The ranges of motion of the feet were dorsiflexion 15 
degrees and plantar flexion 40 degrees, inversion 15 degrees 
and eversion 10 degrees.  Muscle strength was graded 5/5 in 
both feet and no calluses were noted on the soles of the 
feet.  The examiner stated that toes three through five were 
curled but not hard clawed in either foot.  The examiner 
reviewed recent radiology reports and stated that pes cavus 
type feet were not found, although pes cavus was reported 
previously.  Both feet were tender and the left ankle was 
slightly tender.  The diagnosis was clawing of the toes, no 
evidence of cavus feet.

The VA outpatient treatment records dated from late in 2002 
through mid 2003 noted the veteran's complaint of aching and 
painful feet with burning soles that was not relieved with 
orthotics.  An X-ray was read as showing no significant 
abnormality.  However the veteran stated a past trial of 
orthotics was brief and he did not break in the shoes.  There 
were no specific findings for either foot, but he received a 
trial of medication for foot pain.  However, in May 2003 he 
was seen with the complaint of chronically painful arches and 
a clinician noted a high medial arch in both feet.  According 
to the report, he was normal vascularly and neurologically, 
and he had 5/5 muscle strength, normal ankle motion with no 
crepitus or pain with palpation of the medial tubercle or the 
calcaneus.  The assessment was bilateral pes cavus.  He was 
referred to prosthetics where it was reported that orthotics 
were cut and fitted for acquired claw foot.  

The VA examiner early in 2004 noted the veteran tried some 
shoe inserts for the feet.  The feet were described as a 
chronic and ongoing problem without specific flare-up, but 
bothered and irritated by heavy repetitive use and repetitive 
activities.  The examiner stated that symptoms could not be 
recorded on the examination, which was directed to the knees.  
However, at the RO hearing in March 2004, the veteran related 
that his feet hurt all the time and that he wore shoe inserts 
(T 4-5).   At the recent Board hearing, he did not report 
recent treatment but recalled being fitted for orthotics 
several years ago that he continued to wear.  He stated that 
the feet ached and the orthotics do not totally alleviate his 
pain.  He stated that he had calluses and standing longer 
periods of time increased the foot pain (T 4-5, 14-15).  

The rating scheme assesses the presence of symptoms as 
reflected in the applicable alternative ratings for pes cavus 
as primary rating criteria for the ratings from 0 to 50 
percent.  The Board finds the rating scheme for pes cavus 
appropriate for the veteran's disability in view of the 
manifestations reported in the record.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. § 4.21.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an increased 
evaluation is warranted.  The disability, overall, more 
nearly approximates the 10 percent evaluation in the rating 
scheme.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
10 percent evaluation for a symptomatic disorder that is 
manifested by pain and objective findings of tenderness and 
arguably slight limitation of dorsiflexion.  The Board 
observes the veteran's foot complaints were evaluated at 
various times and the VA clinicians did not report consistent 
findings.  However, VA and private reports that confirm pes 
cavus are sufficient to place the evidence in relative 
equipoise as to its presence.  In addition, the Board finds 
the veteran's testimony credible as to the manifestations of 
pes cavus in light of the medical reports that do not appear 
to characterize his complaints as out of proportion with the 
objective findings.  He continues to use the orthotics VA 
issued several years ago.  The Board concludes that 
information in hearing testimony and on the February 2004 
evaluation supports the conclusion there is sufficient 
functional impairment to support the 10 percent evaluation 
with minimal objective manifestations.  38 C.F.R. §§ 4.7, 
4.40 and 4.45.

However, the evidence viewed objectively, preponderates 
against the claim for increase beyond 10 percent.  It 
supports a conclusion that the veteran's disorder is no more 
than a 10 percent rating would contemplate in view of the 
objective findings on the recent medical reports.  For a 30 
percent rating, the objective findings must more nearly 
approximate those in the rating criteria, which must be 
applied in the rating evaluation.  Drosky v. Brown, 10 Vet 
App. 251 (1997).  For example, the record does not confirm 
marked tenderness, limitation of dorsiflexion of the ankle at 
the right angle, which would be zero in the anatomical 
position for measurement, shortening of the plantar fascia 
and all toes tending to dorsiflexion.  

Turning to the residuals of the neck cyst removal, changes to 
the regulations for evaluating the skin were effective in 
August 2002 and the RO completed an initial review and 
provided a discussion of the claim under the new criteria and 
the old criteria in a supplemental statement of the case.  
Bernard v. Brown, 4 Vet. App. 384 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  The revised criteria 
may not be applied earlier than their effective date, 
although they are beneficial to the extent that the criteria 
for the various interval ratings are clearer and the rating 
scheme accounts for varying degrees of surface involvement 
that is likely to be beneficial in some if not all instances.  
See VAOPGCPREC 3-00 providing guidance for completing the 
foregoing analysis that is applicable to this claim.  

Under the former criteria, a 10 percent evaluation may be 
assigned for superficial scars which are poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118; Diagnostic Code 
7803.  A10 percent evaluation may be assigned for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118; Diagnostic Code 7804.  
Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.




Under Diagnostic Code 7800 in effect prior to August 30, 
2002, a noncompensable rating was assigned when the relevant 
evidence reflected slight disfiguring scars of the head, 
face, or neck. Moderately disfiguring scars warranted a 10 
percent disability evaluation.  Severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, resulted in the award of a 30 
percent disability rating. Scars completely disfiguring or 
resulted in exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
warranted the grant of a 50 percent disability evaluation.  
When, in addition to tissue loss and cicatrisation, there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 could have been 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, Note 
following Diagnostic Code 7800 (effective prior to August 30, 
2002).  

The following are pertinent diagnostic codes and associated 
criteria for rating scar disabilities effective August 30, 
2002: for disfigurement of the head, face, or neck
Under the new rating criteria for disfigurement of the head, 
face, or neck, one characteristic of disfigurement results in 
the grant of a 10 percent disability rating.  Evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement warrants the award of a 30 percent disability 
evaluation.  The next higher rating of 50 percent requires 
evidence that disfigurement of the head, face, or neck has 
caused visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with four or five 
characteristics of disfigurement. The highest evaluation of 
80 percent necessitates evidence that disfigurement of the 
head, face, or neck has resulted in visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips) or with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800, effective August 30, 
2002.

According to this new rating criteria, the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar of five or more inches (13 or more 
centimeters) in length, a scar at least one-quarter inch (.6 
centimeters) wide at the widest part, surface contour of the 
scar elevated or depressed on palpation, a scar adherent to 
the underlying tissue, skin hypo-, or hyper-, pigmented in an 
area exceeding six square inches (39 square centimeters), 
abnormal skin texture (which is also irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters). 

For scars, a 10 percent evaluation may be assigned for 
unstable superficial scars.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118; Diagnostic 
Code 7803 Notes (1), (2).  A 10 percent evaluation may be 
assigned for superficial scars which are painful on 
examination.  38 C.F.R. § 4.118; Diagnostic Code 7804.  Other 
scars may be rated on limitation of function of affected 
part.  38 C.F.R. § 4.118; Diagnostic Code 7805, effective 
Aug. 30, 2002.

The record shows the veteran's personal physician noted in 
the 2001 report that the veteran was postoperative cyst 
removal, but without reporting any current manifestations.  
The VA examiner in November 2001 noted a scar in the front 
part of the neck and no other problem other than numbness.  
The scar was nonadherent.  There was minimal discomfort over 
the tracheal area on deep pressure with some numbness above 
and below the scar area and, according to the report, no pain 
or keloid formation.  The diagnosis was painful neck scar 
about 7 cm with numbness above and below it.  The examiner 
stated the scar is slightly painful and nonadherent, 
producing some pain in tracheal area.  There was no RO 
hearing testimony directed to the scar.  At the Board hearing 
he described a tender and painful scar, and stated that he 
did not received treatment, but that he had a problem with 
shaving the area, and that he felt the scar was disfiguring 
(T 3-4, 15-16).

Initially, the Board observes there is no evidence 
objectively or though testimony that the scar has resulted in 
limitation of motion of the neck.  Nothing in the description 
of the scar on the VA examination supports a disfiguring scar 
under either version of the rating criteria.  However, the 
Board finds the VA examiner's diagnosis provides a plausible 
basis upon which to predicate a grant of entitlement to a 10 
percent evaluation under the previous or amended criteria.  
Viewed liberally, the VA examiner concluded the scar was 
painful, albeit slightly and there was some indication of 
tenderness.  Thus, this provides the objective demonstration 
of relevant elements to support the 10 percent evaluation but 
no higher evaluation at this time.  The evaluation record 
does not document abnormality of the skin, no elevation or 
depression of the scar, and the scar length is well short of 
the size described in the current characteristics of 
disfigurement.  Thus, the Board believes the record viewed 
liberally supports the minimum compensable evaluation for a 
tender neck scar currently.  The record does not present a 
legitimate question as to which of two evaluations under 
either version of the rating scheme for the neck scar would 
more properly classify the severity of the veteran's scar 
residuals at issue.  38 C.F.R. § 4.7.

Finally, the Board has also considered whether an initial 
higher evaluation is warranted on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1), as the record shows that the 
RO did not find that the record warranted its application.  
However, there is no indication that the neck scar or 
bilateral pes cavus has required, for example, frequent 
hospitalization or has been shown to markedly interfere with 
employment so as to render impractical the application of the 
regular schedular standards.  The percentage evaluations 
recognize an appreciable impairment and functional limitation 
for each disability.  No examiner has described 
manifestations of either disability to be of a degree that 
rendered impracticable the application of the schedular 
criteria.  The veteran recalled his work history at the Board 
hearing and his work history in truck driving and as a 
corrections officer is noted elsewhere in the record.  The 
correctional facility supervisor noted in May 2003 the 
veteran's problems were with the knees rather than the feet 
or the neck scar.  Accordingly, an extraschedular evaluation 
is not warranted. 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996)(When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to a 10 percent disability evaluation for 
bilateral pes cavus is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to a 10 percent disability evaluation for 
residuals of a neck cyst removal is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

The veteran through his recent hearing testimony disputes the 
disability evaluation for stress reaction of the right tibia 
and stress reaction of the left tibia.  The rating for each 
extremity is currently 10 percent under Diagnostic Code 5262 
which recognizes slight knee involvement related to 
impairment of the tibia and fibula.  He indicated the 
disability was now worse and he reported the manifestations 
of both knees and being told the knee problems are associated 
with the other disabilities (T 10-11, 17-19).  The VA 
examiner in 2001 reported chondromalacia and shin splints of 
both tibias. However the VA examiner in 2004 reported 
bilateral patellofemoral syndrome that was not related to the 
shin splints and that patellofemoral was the cause of the 
veteran's current problem.  Thus, there is a legitimate basis 
for another examination in view of the conflicting 
assessments as to the nature and extent of the residuals of 
bilateral shin splints (stress reaction) and the requirement 
that a disability evaluation be based on the functional 
impairment related to the service connected disability.  See 
38 C.F.R. § 4.14.  VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all medical 
treatment for the residuals of stress 
reaction of the right tibia and stress 
reaction of the left tibia not already 
been made part of the record. The RO 
should assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
VA treatment records.  If records sought 
are not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician. The claims folder must be made 
available to the physician for review 
prior to the examination. The physician 
should provide complete clinical findings 
for the residuals of the stress reaction 
of the right tibia and stress reaction of 
the left tibia.  The physician should 
identify whether there is disability of 
either knee related to the stress reaction 
and if so whether there is any pain, 
weakened movement, excess fatigability, or 
incoordination on movement and whether 
there is likely to be additional range of 
motion loss due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
above determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use or 
during flare-ups. If the physician is 
unable to make any of the above 
determinations, it should be so indicated 
on the record. The physician should 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability and, if so, whether such 
impairment is slight, moderate or severe. 
Each of the above criteria must be 
addressed by the physician.

3. When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal. If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued to include the consideration of the 
provisions of 38 C.F.R. § 3.321 and the 
veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


